Citation Nr: 1431787	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-00 379A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbosacral strain and degenerative disc disease before December 2, 2013.  

2.  Entitlement to a rating higher that 40 percent for lumbosacral strain and degenerative disc disease from December 2, 2013.  

3.  Entitlement to a separate compensable rating for lumbar radiculopathy.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1992 to January 1999.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In August 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also referred the claim of service connection for a left knee disability, which is still pending.  

In January 2014, while on appeal the Agency of Original Jurisdiction (AOJ) granted service connection for a right knee disability.  As the Veteran has not appealed either the evaluation or effective date assigned to the disability, the claim is no longer on appeal.  

In May 2014, the RO increased the rating for lumbosacral strain to 40 percent, effective December 2, 2013.  

The claim of a separate compensable rating for lumbar radiculopathy is REMAND REMANDED to the AOJ.






FINDINGS OF FACT

1.  Before December 2, 2013, lumbosacral strain and degenerative disc disease were manifested by flexion greater than 30 degrees without evidence of ankylosis or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  From December 2, 2013, lumbosacral strain and degenerative disc disease are manifested by flexion of 30 degrees without evidence of unfavorable ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Before December 2, 2013, the criteria for a rating higher than 20 percent for the lumbosacral strain and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  From December 2, 2013, the criteria for a rating higher than 40 percent for  lumbosacral strain and degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the pre- and post- adjudication VCAA notice by letters in January and July 2008. 





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (a worsening or increase in severity of the disability and the effect that worsening has on employment).


To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was e readjudicated, as evidenced by the supplemental statement of the case in May 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of a claim.

The RO has obtained service records, VA records, and private medical records.  . The Veteran has been afforded VA examinations.  As the VA examinations were based on the Veteran's medical history and described the current findings in sufficient detail so that the Board's decision is a fully informed one, the VA medical examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Thoracolumbar Spine Disability

A thoracolumbar spine disability is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating. 

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code depending on the particular nerve or nerve group that is affected. Note (1). 

Under the General Rating Formula, the criterion for a 40 percent rating is either forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  The criterion for a 50 percent rating is unfavorable ankylosis of the thoracolumbar spine.

The rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. 

Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5). 



Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for 40 percent rating are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Factors for Rating a Disability of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 





Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

A Rating before December 2, 2013

Before the low back disability was rated under Diagnostic Code 5237 for lumbosacral strain.  From December 2, 2013, the disability is rated under Diagnostic Code 5243 for intervertebral disc syndrome.  

Evidence

In March 2007, a MRI showed no significant abnormality of the lumbar spine.  

In February 2008, VA records showed painful, but normal range of motion.  

On VA examination in February 2008, the Veteran complained of constant pain, weakness, and stiffness, particularly when rising to full extension from flexion.  Pain was relieved by rest, heat, and medication.  Posture and gait were normal.  The Veteran used a back brace.  There was no muscle spasm, tenderness to palpation, or ankylosis.  There was no imitation of motion and no limitation of motion after repetitive motion testing, although there was pain.  The curvature of the spine was normal.  There were no signs of intervertebral disc syndrome or radiculopathy.  X ray studies showed a normal spine.  

In June 2008, VA records show that the Veteran complained that her pain was affecting her daily life.  

In June 2009, private medical records showed that the Veteran's gait and station were normal.  There was no scoliosis.  Flexion was limited to 50 percent, but the physician did not describe flexion in terms of degrees.  A MRI showed a bulging disc at L5-S1.  



In a statement in June 2009, the Veteran stated that her pain was so severe that it was sometimes difficult for her to get out of bed.  

In July 2009, VA records show that the Veteran complained of pain, which was worse with prolonged walking, standing and sitting.  There was limited motion of the spine, but the limitation was not described in terms of degrees.  

In August 2009, the Veteran's spouse stated that the Veteran's back pain was at times so severe that she could not drive.  He also stated that the Veteran had taken weeks off from work because of pain.  

On VA examination in October 2009, the Veteran stated that she had used all of her vacation and sick time at work, and she was unable do everything she wanted to do.  Her posture and gait were essentially normal.  There was tenderness to palpation of the bilateral paraspinal muscles.  There was no limitation of motion on testing, but painful motion began at 70 degrees.  There was no additional limitation of motion with repetitive testing.  

Private medical records from July to through October 2010 show essentially identical findings as were found on VA examination in October 2009.  The Veteran was treated with injections, which not ameliorating her pain.  

In 2012, the Veteran stated that her back pain was increasing, and she was issued another back brace in April 2012.  

In May 2012, private medical records showed some limitation of flexion, but the limitation was not quantified in terms of degrees.  A MRI showed essentially no change from the previous MRI in 2009.  In February 2013, flexion was limited to 50%, which was not quantified in terms of degrees.




In November 2013, the Veteran complained increasing back pain.  She stated that her activities of daily living were affected, but she did not elaborate on the nature of the effect on her activities of daily living.  

Analysis 

As for the records of private medical treatment, range of motion was limited to 50 percent of normal, which is approximately 45 degrees. 

Under the General Rating Formula for Diseases and Injuries of the Spine, flexion to 45 degrees with pain does not more nearly approximate or equate to flexion limited to 30 degrees of less, the criteria for a higher rating than 20 percent, even when functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40 and 4.45 is considered.  There was no evidence of ankylosis of the entire thoracolumbar spine, either favorable or unfavorable, for the next higher rating. 

The Veteran has stated that her back pain limits her ability to engage in prolonged walking, standing, sitting or driving and her ability to engage in activities of daily living.  

While the Veteran does experience pain, the pain does not raise to the level of the criteria for the next higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  Although the Veteran has indicated that she has a great deal of trouble walking, standing, and driving, it is unclear from the record whether the negative effects are attributable to her back disability or to her service-connected knee disability.  Objective evidence of difficulty standing or walking was not shown. 




The Veteran was also able to maintain full-time employment, although she indicated that she took a great deal of time off from work due to pain.  According to a VA health-care provider, much of her absences from 2010 to l 2013 were attributed to her service-connected psychiatric disorder.  

To this extent, the Board places greater weight on the objective findings of the examinations and clinical notes than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45.  The functional impact of the Veteran's service-connected back disability does not more nearly approximate or equate to flexion limited to 30 degrees or less, the criteria for the next higher rating.  

While the Veteran has missed work and struggles on occasion to get out bed, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, requiring bed rest prescribed by a physician and treatment by a physician is not shown. 

As the preponderance of the evidence is against the claim for a rating higher than 20 percent before December 2, 2013, there is no doubt to be resolved, and a rating increase for this period of time is not warranted.

A Rating from December 2, 2013

On VA examination on December 2, 2013, flexion was to 30 degrees.  There was no additional limitation of motion after repetitive testing.  

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion to 30 degrees does not more nearly approximate or equate to unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a rating higher than 40 percent. 




And functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement does not raise to level of unfavorable ankylosis of the thoracolumbar spine under 38 C.F.R. §§ 4.40 and 4.45. 

There is no evidence of incapacitating episodes, namely, periods of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician, having a total duration of 6 weeks during 12 months, the criteria for a higher rating than 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

As the preponderance of the evidence is against the claim for a rating higher than 40 percent from December 2, 2013, there is no doubt to be resolved, and a rating increase for this period of time is not warranted. 

Extraschedular Considerations

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.







If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability levels and the Veteran's symptomatology, including pain, functional loss, and limitation of motion. In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has did not raise, and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). 


ORDER

Before December 2, 2013, a rating higher than 20 percent for lumbosacral strain and degenerative disc disease is denied.  

From December 2, 2013, a rating higher than 40 percent for lumbosacral strain and degenerative disc disease is denied.




REMAND

As there was evidence of decreased sensation on VA examination in December 2013, and as the evidence is insufficient to decide whether findings are associated with the low back disability, and, if so the level of impairment, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the Augusta, Georgia, VA Medical Center and the Athens, Georgia, VA Community Based Outpatient Clinic since December 2013. 

2.  Afford the Veteran a VA neurological examination by a VA examiner, who has not previously examined the Veteran, to determine:

Any objective neurological abnormality in the lower extremities, that is, motor or sensory loss due to the service-connected low back disability.  

The VA examiner is asked to identify the affected nerve, if any, and to quantify the severity of the neurological abnormalities in terms of mild, moderate, or severe incomplete paralysis.  







3.  Following completion of the above development, adjudicate whether a separate rating for a neurological abnormality is warranted.   If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


